Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The invention is directed to a high availability (fault-tolerant) wireless cluster of at least three (3) network devices wherein devices establish a first network link for control traffic and a second network link for network/data traffic.  Each of independent claims 1, 9 and 16 recites the following claim feature already deemed allowable alternative language from the parent application/patent:
a unified control plane based on synchronizing a configuration and kernel state of control plane of the three of more network devices in the cluster, or
a unified routing engine for the cluster based on synchronizing a configuration and kernel state of routing engines of the three or more network devices in the cluster.

Updated search yield new closest prior art, Satori (US 20180014345) describing inter-D2D data channel & control channel for group of D2D UEs outside coverage (abstract & fig. 3) describing communication of a resource allocation for a device-to-device (D2D) communication link between two or more D2D UEs (para. 5), Ellenbeck (US 2021/0211858) describing device-to-device communication comprising supervisory channels & data channels for device groups (clusters) (fig. 1), in combination with previous closest prior art Nguyen (US 2013/0121263) and Maeda (US 2004/0003111) as used in the parent application’s prosecution, fail to render the above allowable limitations obvious.
Each of the independent claims are subsets (broader version) of the claims parent patent.  Applicant has obviated the sole, pending Obvious Double Patenting rejections by submitting a Terminal Disclaimer which has been approved by the Office.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Wang (US 2019/0190641) - reciprocal beamforming with distinct UL/DL control & data channels (fig. 2-4), Sotos (US 2014/0380497) describing setup of a control link 110 & a data link 112 (fig. 1), Lim (US 2012/0329448) second femto BS generates direct wireless control channel with first femto BS (fig. 9 S190), likewise
a direct wireless data channel (para. 75), Shao (US 2008/0176561) describing performing device discovery by scanning a wireless control channel to discover a wireless partner station for a new transmission; and upon detecting a beacon from a partner station, establishing association with the partner station and selecting a wireless data channel for communication with the partner station (claim 1+), Kukshya (US 2003/0219253) describing use of wireless control link & wireless data link between two wireless link maintenance sub-system (fig. 1), and Fan (US 2016/0056931) describing sending, by the first communications node to a second communications node by using a control channel and a data channel of the first system, the control information and the data information of the first system (abstract & fig. 1 step 103).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469